United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD &
INTERMEDIATE MAINTENANCE FACILITY,
Bremerton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1438
Issued: February 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 30, 2010 appellant filed a timely appeal from a March 22, 2010 merit decision
of the Office of Workers’ Compensation Programs denying appellant’s claim for an
employment-related hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On May 1, 2009 appellant, then a 75-year-old retired rigger, filed an occupational disease
claim alleging that he sustained hearing loss due to noise exposure while employed as a rigger
and rigger foreman.

Appellant and the employing establishment supplied audiometric records for the period
August 13, 1970 to May 1, 2009. An August 13, 1970 employing establishment audiogram
showed the following decibel (dBA) losses at frequencies of 500, 1,000, 2,000, 3,000, 4,000 and
6,000 Hertz (Hz): 20, 20, 20, 30, 40 and 40 for both ears. Employing establishment audiograms
dated August 23, 1983, June 29 and September 6, 1989 noted significant threshold shifts
exceeding 20 dBA. A December 18, 1990 employing establishment audiogram showed the
following dBA losses at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz: 15, 25, 5, 20, 35 and 25
for the right ear and 20, 25, 5, 30, 35 and 30 for the left ear.
In a May 4, 2009 report, Dr. Richard W. Seaman, a Board-certified otolaryngologist to
whom appellant was referred by a hearing aid clinic, stated that he complained of occupational
hearing loss that began in or around 1974. He detailed that appellant was with the employing
establishment between 1965 and 1991, worked in a noisy environment due to the nature of his
job and did not normally wear ear protection. Appellant previously served in the military
between 1952 and 1956 and hunted game until 2004. He denied any history of ear injury or
exposure to loud noise since his retirement. Dr. Seaman stated that he did not review appellant’s
prior medical records as they were unavailable. He examined appellant and did not observe any
physical abnormalities. Dr. Seaman noted that a May 1, 2009 audiogram showed the following
dBA losses at 500, 1,000, 2,000 and 3,000 Hz: 35, 35, 10 and 45 for the right ear and 35, 40, 10
and 50 for the left ear. He diagnosed bilateral low frequency hearing loss due to presbycusis and
bilateral high frequency hearing loss caused primarily by occupational noise exposure and, to a
smaller degree, gunfire exposure. Dr. Seaman recommended hearing aids.
A September 11, 2009 statement of accepted facts listed that appellant was exposed to
loud noise at the employing establishment generated by chipping hammers, grinders, saws,
trucks and cranes for eight hours a day as an electrician helper between 1959 and 1960, by
chainsaws, cranes, pile drivers, bulldozers and jackhammers for eight hours a day as a rigger
between 1965 and 1974 and by chipping guns, grinders, sanders, cranes, trucks and ventilation
fans for four hours a day as a foreman between 1974 and 1991. He was also exposed to noise
aboard ships while enlisted in the Navy between 1952 and 1956. Appellant did not use
protective ear wear.
In a September 11, 2009 letter, the Office requested a supplemental opinion from
Dr. Seaman. It provided him with the statement of accepted facts and copies of appellant’s
employing establishment audiograms. The Office asked Dr. Seaman to address the causal
relationship between appellant’s hearing loss and noise exposure at the workplace.
The employing establishment controverted appellant’s claim on September 24, 2009,
contending that appellant “was informed of his hearing loss while employed through yearly
physicals and at the time of his retirement” and untimely filed his claim after he retired.
In an October 1, 2009 report, Dr. Seaman remarked that the earliest available audiogram
dated August 13, 1970 demonstrated that appellant’s hearing was normal at that time. He added
that the audiogram performed on December 18, 1990, around the time of appellant’s retirement,
indicated that his hearing was “in essence within normal limits” with slight high frequency loss

2

found in the left ear.1 On the basis of these industrial audiograms, Dr. Seaman opined that
appellant sustained some hearing loss from work-related noise exposure, but noted that the loss
was not significant and that “no impairment rating existed” at the time of retirement. He pointed
out that the May 1, 2009 audiogram exhibited significant subsequent hearing loss and concluded
that appellant’s present condition was not caused by federal occupational noise exposure.
Dr. Seaman elaborated that exposure to firearm noise likely contributed to greater, asymmetrical
loss in appellant’s left ear. He concluded that, based on a review of occupational audiograms
and appellant’s history of firearm exposure, appellant had hearing loss but that it was not due to
occupational noise damage during federal civilian employment.
By decision dated October 16, 2009, the Office denied appellant’s claim, finding that the
medical evidence was insufficient to demonstrate a causal relationship between his hearing loss
condition and employment-related noise exposure.
On November 5, 2009 appellant requested a review of the written record, maintaining
that his injury was the result of 26 years of noise exposure at the workplace. He stated that his
baseline was revised because of his hearing loss and his audiograms showed that he sustained
this loss before his retirement. Appellant also asserted that he fired only one or two shots
annually when he hunted.
By decision dated March 22, 2010, the Office hearing representative affirmed the
October 16, 2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disabilities and/or specific conditions for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.5 To establish fact of injury in an
1

The Board notes that Dr. Seaman identified this audiogram initially as the “audiogram done at about [1991]”
and later as “the audiogram of 1991.” There are no 1991 audiograms of record. However, appellant’s last
audiogram prior to his retirement was conducted by the employing establishment less than two months earlier on
December 18, 1990. Dr. Seaman was likely referring to this industrial audiogram as it not only was within the
temporal proximity of appellant’s retirement but also matched the diagnostic account in his report.
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See S.P., 59 ECAB 184, 188 (2007).

3

occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors.7
ANALYSIS
The Board finds that the case is not in posture for decision.
The evidence supports that appellant sustained hearing loss, he was routinely exposed to
loud noise at the workplace generated by industrial equipment and machinery from 1959 until his
retirement on February 1, 1991 and the employing establishment was aware of his condition
through annual physical audiograms. The medical evidence of record provides support that a
portion of appellant’s hearing loss is employment related.
Dr. Seaman’s May 4, 2009 report attributed appellant’s bilateral high frequency hearing
loss to occupational noise exposure based on his history and the May 1, 2009 audiogram. He
advised that he did not review appellant’s prior audiometric records or otherwise provide
reasoning for his opinion.8 Subsequently, on September 11, 2009 the Office requested a
supplemental medical report from Dr. Seaman and provided him with appellant’s industrial
audiograms and a statement of accepted facts for review. In his October 1, 2009 report,
Dr. Seaman commented that appellant’s hearing was normal on or around August 13, 1970, the
date of the earliest audiogram, was essentially stable aside from high frequency loss in the left
ear before his retirement in 1991 and depreciated considerably afterward. While he concluded
that appellant’s hearing loss after his retirement was not caused by federal occupational noise
exposure, Dr. Seaman nonetheless opined that appellant sustained some hearing loss from workrelated noise exposure. The Office did not request that Dr. Seaman clarify this apparent
inconsistency.
Office procedures provide that, in hearing loss claims, a claimant should be referred to a
qualified specialist for audiological evaluation and otological examination addressing the
relationship of any employment-related hearing loss and the degree of permanent impairment if
6

See R.R., 60 ECAB ___ n.12 (Docket No. 08-2010, issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238,
241 (2005).
7

I.J., 59 ECAB 408, 415 (2008); Woodhams, supra note 4 at 352.

8

See M.W., 57 ECAB 710 (2006) (medical conclusions based on an inaccurate or incomplete factual history are
of diminished probative value); George Randolph Taylor, 6 ECAB 986, 988 (1954) (medical opinion not fortified by
medical rationale is of little probative value).

4

the medical report submitted by the claimant does not meet its requirements for adjudication.9
Here, Dr. Seaman’s opinion did not address the inconsistency in his October 1, 2009 report in
which he found that appellant had some work-related hearing loss at the time of retirement but
where he also concluded that his hearing loss was not due to occupational noise damage.10 In
light of this, the Office should have requested further clarification for Dr. Seaman or referred
appellant for a second opinion.
On appeal, appellant asserts that his condition was worsened by his workplace noise
exposure. He states that he does not seek monetary compensation but wants the claim accepted
so that the Office may provide him with hearing aids. As the case is remanded for further
medical development, this aspect of his claim is in an interlocutory posture.11
CONCLUSION
The Board finds that the case is not in posture for decision as to whether appellant
sustained an occupational hearing loss.

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Occupational Illness, Chapter 2.806.5(a)(3)
(September 2010) & Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.8(a)(1) (March 2010).
10

Dr. Seaman noted that the work-related hearing loss that appellant sustained at the time of his retirement was
“not significant.” It is well established that when a factor of employment aggravates, accelerates or otherwise
combines with a preexisting, nonoccupational pathology, the employee is entitled to compensation. Further, it is not
necessary to prove a significant contribution of employment factors to a condition for the purpose of establishing
causal relationship. Kathleen M. Fava, 49 ECAB 519 (1998).
11

See 20 C.F.R. § 501.2(c)(2).

5

ORDER
IT IS HEREBY ORDERED THAT the March 22, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: February 14, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

